Case 1:17-cr-O0686-LAK Document 301 Filed 03/13/19 Page 1 of 2

HANEY LAW GROUP, PLLC
3000 Town Center, Ste. 2570

Southfield, Michigan 48075
(248) 414-1470

steve(whaneygroup.net

 

March 13, 2019

The Honorable Lewis A. Kaplan
United States District Judge

500 Pearl Street, Courtroom 21B
New York, New York 10007-1312

Re: — United States v Gatto, et al
Case Number: 1:17-cr-00686-LAK
Re: Christian Dawkins Re Travel Plans (7th)
Dear Judge Kaplan:

The following are the travel plans hereby stipulated to by the parties for my client, Christian
Dawkins, for which we respectfully seek an Order from the Court:

Thursday, March 14, 2019:

Drive from Cleveland, Ohio to Lansing, Michigan

Hotel: Homewood Suites, 2201 Showtime Drive, Lansing, Michigan 48912
Reason: Visit family and meetings with lawyer

Monday, March 18, 2019:

Depart DTW, Michigan at 12:35 pm (Delta Flight #2787)
Arrive into LAX, California at 2:34 pm

Hotel: Luxe Hotel, 360 N. Rodeo Drive, Beverly Hills, CA 90210
Reason: Work related
Case 1:17-cr-O0686-LAK Document 301 Filed 03/13/19 Page 2 of 2

The Honorable Lewis A. Kaplan
United States District Judge
March 13, 2019

Page 2.

Monday, April 1, 2019:

Depart LAX, California at 10:34 pm (United Flight #1786)
Arrive into Cleveland, Ohio at 6:00 am

Thank you for your consideration of this matter.
Very truly yours,

HANEY LAW GROUP, PLLC

/s/ Steven A. Haney
Steven A. Haney, Sr.

Attorney at Law

cc: All Attorneys of Record - via U.S. Court e-filing system
Kara Cabanaes, U.S. Pretrial Services and Probation Officer
via email @ Kara Cabanaes(ohnp.uscourts. gov
